Motion for stay granted on condition that within five days appellant, file an undertaking in the sum of $2,000, conditioned for payment of the fine imposed, and for surrender of the appellant in the event of affirmance of the order appealed from; and upon the further condition that appellant place the case on the calendar for Monday, April 7, 1924 (for which date it is set down), and be ready for argument when reached; otherwise, motion denied. Present — Jaycox, Manning, Kelby, Young and Kapper, JJ.